
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2499
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 30, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a federally sanctioned
		  self-determination process for the people of Puerto Rico.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Democracy Act of
			 2010.
		2.Federally Sanctioned Process for Puerto
			 Rico’s Self-Determination
			(a)First plebisciteThe Government of Puerto Rico is authorized
			 to conduct a plebiscite in Puerto Rico. The 2 options set forth on the ballot
			 shall be preceded by the following
			 statement:
				
					Instructions: Mark one of the
			 following 2 options:(1)Puerto Rico should continue to have its
				present form of political status. If you agree, mark here __.
					(2)Puerto Rico should have a different
				political status. If you agree, mark here
				__.
					.
			(b)Procedure if majority in first plebiscite
			 favors option 1If a majority
			 of the ballots in the plebiscite are cast in favor of Option 1, the Government
			 of Puerto Rico is authorized to conduct additional plebiscites under subsection
			 (a) at intervals of every 8 years from the date that the results of the prior
			 plebiscite are certified under section 3(d).
			(c)Procedure if majority in first plebiscite
			 favors option 2If a majority
			 of the ballots in a plebiscite conducted pursuant to subsection (a) or (b) are
			 cast in favor of Option 2, the Government of Puerto Rico is authorized to
			 conduct a plebiscite on the following 4 options:
				(1)Independence: Puerto Rico should become
			 fully independent from the United States. If you agree, mark here __.
				(2)Sovereignty in Association with the United
			 States: Puerto Rico and the United States should form a political association
			 between sovereign nations that will not be subject to the Territorial Clause of
			 the United States Constitution. If you agree, mark here __.
				(3)Statehood: Puerto Rico should be admitted
			 as a State of the Union. If you agree, mark here __.
				(4)Commonwealth: Puerto Rico should continue
			 to have its present form of political status. If you agree, mark here
			 ___.
				3.Applicable Laws and Other
			 Requirements
			(a)Applicable lawsAll Federal laws applicable to the election
			 of the Resident Commissioner shall, as appropriate and consistent with this
			 Act, also apply to any plebiscites held pursuant to this Act. Any reference in
			 such Federal laws to elections shall be considered, as appropriate, to be a
			 reference to the plebiscites, unless it would frustrate the purposes of this
			 Act.
			(b)Rules and regulationsThe Puerto Rico State Elections Commission
			 shall issue all rules and regulations necessary to carry out the plebiscites
			 under this Act.
			(c)Eligibility To voteEach of the following shall be eligible to
			 vote in any plebiscite held under this Act:
				(1)All eligible voters under the electoral
			 laws in effect in Puerto Rico at the time the plebiscite is held.
				(2)All United States citizens born in Puerto
			 Rico who comply, to the satisfaction of the Puerto Rico State Elections
			 Commission, with all Commission requirements (other than the residency
			 requirement) applicable to eligibility to vote in a general election in Puerto
			 Rico. Persons eligible to vote under this subsection shall, upon timely request
			 submitted to the Commission in compliance with any terms imposed by the
			 Electoral Law of Puerto Rico, be entitled to receive an absentee ballot for the
			 plebiscite.
				(d)Certification of plebiscite
			 resultsThe Puerto Rico State
			 Elections Commission shall certify the results of any plebiscite held under
			 this Act to the President of the United States and to the Members of the Senate
			 and House of Representatives of the United States.
			(e)English Language RequirementsThe Puerto Rico State Elections Commission
			 shall—
				(1)ensure that all ballots used for any
			 plebiscite held under this Act include the full content of the ballot printed
			 in English;
				(2)inform persons voting in any plebiscite
			 held under this Act that, if Puerto Rico retains its current political status
			 or is admitted as a State of the United States, the official language
			 requirements of the Federal Government shall apply to Puerto Rico in the same
			 manner and to the same extent as throughout the United States; and
				(3)inform persons voting in any plebiscite
			 held under this Act that, if Puerto Rico retains its current political status
			 or is admitted as a State of the United States, it is the Sense of Congress
			 that it is in the best interest of the United States for the teaching of
			 English to be promoted in Puerto Rico as the language of opportunity and
			 empowerment in the United States in order to enable students in public schools
			 to achieve English language proficiency.
				(f)Plebiscite costsAll costs associated with any plebiscite
			 held under this Act (including the printing, distribution, transportation,
			 collection, and counting of all ballots) shall be paid for by the Commonwealth
			 of Puerto Rico.
			
	
		
			Passed the House of
			 Representatives April 29, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
